635 So. 2d 1088 (1994)
Carlos VAZQUEZ, Appellant,
v.
The STATE of Florida, Appellee.
Nos. 93-1339, 93-989.
District Court of Appeal of Florida, Third District.
May 10, 1994.
Bennett H. Brummer, Public Defender, and Carol J.Y. Wilson, Sp. Asst. Public Defender, for appellant.
Robert A. Butterworth, Atty. Gen., and Linda S. Katz, Asst. Atty. Gen., for appellee.
Before NESBITT, COPE and GERSTEN, JJ.
PER CURIAM.
Carlos Vazquez appeals his convictions and sentences for armed robbery and armed kidnapping. As to the claim of improper closing argument, we do not believe that the prosecutor's rebuttal argument ran afoul of Clewis v. State, 605 So. 2d 974 (Fla. 3d DCA 1992). When read in its full context, the rebuttal argument was tailored to respond to the defense closing argument, and did not, as we view the record, materially mislead the jury as to the burden of proof in a criminal case.
The remaining points on appeal involve issues that either were not properly preserved for appellate review or do not, in our judgment, constitute reversible error. Consequently, the convictions and sentences are affirmed.
Defendant also appeals the order revoking his probation. Defendant asserts that the written order varies materially from the oral pronouncements, and that the revocation order must be amended to conform to the orally announced findings at the probation revocation hearing. The State does not dispute this point. Consequently, the probation revocation order is remanded to the trial court with directions to correct the order to conform to the court's oral pronouncements at the time of the probation revocation proceeding.
Convictions and sentences affirmed; probation revocation order remanded for correction.